Breidbart v Wiesenthal (2016 NY Slip Op 01143)





Breidbart v Wiesenthal


2016 NY Slip Op 01143


Decided on February 17, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

THOMAS A. DICKERSON, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2014-02476
 (Index No. 6038/02)

[*1]Murray Breidbart, et al., plaintiffs, 
vMelvin L. Wiesenthal, et al., defendants, Cornell Holding Corp., appellant, Albob Associates, etc., et al., respondents.


Stanley N. Futterman, New York, NY, for appellant.
Cullen and Dykman, LLP, New York, NY (Cynthia Boyer Okrent of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to compel partnership accountings and a distribution of partnership assets, the defendant Cornell Holding Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Ruchelsman, J.), dated January 8, 2014, as denied its motion to compel the defendants Albob Associates, Brooklawn Associates, and Samuel Goldstein to account for the gain on the sale of the real property of Albob Associates.
ORDERED that the order is affirmed insofar as appealed from, with costs.
As a general rule, the doctrine of law of the case precludes this Court from reexamining an issue which has been raised and decided against a party or those in privity with that party on a prior appeal absent a showing of subsequent evidence or a change in law (see Matter of Fulmer v Buxenbaum, 109 AD3d 822, 823; Allison v Allison, 60 AD3d 711, 711; Briggs v Chapman, 53 AD3d 900, 901; J-Mar Serv. Ctr., Inc. v Mahoney, Connor & Hussey, 45 AD3d 809, 810). On a prior appeal (see Breidbart v Wiesenthal, 108 AD3d 492), this Court determined that representatives of the retired/deceased partner were not entitled to share in the appreciation of partnership assets after the date of dissolution of the partnerships, i.e., the gain on the sale of commercial real estate sold after the date of dissolution. On this appeal, the defendant Cornell Holding Corp. has not demonstrated new factual circumstances or a change in the law which would warrant our reconsideration of this issue (see Briggs v Chapman, 53 AD3d at 901-902; see also York v York, 98 AD3d 1042, 1042-1043; Aurora Loan Servs., LLC v Grant, 88 AD3d 929, 929; Cinelli Bldrs., Inc. v Ferris, 78 AD3d 881, 882; Frankson v Brown & Williamson Tobacco Corp., 67 AD3d 213, 217-218).
DICKERSON, J.P., HALL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court